
	
		II
		111th CONGRESS
		1st Session
		S. 1606
		IN THE SENATE OF THE UNITED STATES
		
			August 6, 2009
			Mr. Whitehouse (for
			 himself, Mr. Durbin, and
			 Mr. Sessions) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To require foreign manufacturers of products imported
		  into the United States to establish registered agents in the United States who
		  are authorized to accept service of process against such manufacturers, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Foreign Manufacturers Legal
			 Accountability Act of 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)Each year, many
			 people in the United States are injured by defective products manufactured or
			 produced by foreign entities and imported into the United States.
			(2)Both consumers
			 and businesses in the United States have been harmed by injuries to people in
			 the United States caused by defective products manufactured or produced by
			 foreign entities.
			(3)People in the
			 United States injured by defective products manufactured or produced by foreign
			 entities often have difficulty recovering damages from the foreign
			 manufacturers and producers responsible for such injuries.
			(4)The difficulty
			 described in paragraph (3) is caused by the obstacles in bringing a foreign
			 manufacturer or producer into a United States court and subsequently enforcing
			 a judgment against that manufacturer or producer.
			(5)Obstacles to
			 holding a responsible foreign manufacturer or producer liable for an injury to
			 a person in the United States undermine the purpose of the tort laws of the
			 United States.
			(6)The difficulty of
			 applying the tort laws of the United States to foreign manufacturers and
			 producers puts United States manufacturers and producers at a competitive
			 disadvantage because United States manufacturers and producers must—
				(A)abide by common
			 law and statutory safety standards; and
				(B)invest
			 substantial resources to ensure that they do so.
				(7)Foreign
			 manufacturers and producers can avoid the expenses necessary to make their
			 products safe if they know that they will not be held liable for violations of
			 United States product safety laws.
			(8)Businesses in the
			 United States undertake numerous commercial relationships with foreign
			 manufacturers, exposing the businesses to additional tort liability when
			 foreign manufactures or producers evade United States courts.
			(9)Businesses in the
			 United States engaged in commercial relationships with foreign manufacturers or
			 producers often cannot vindicate their contractual rights if such manufacturers
			 or producers seek to avoid responsibility in United States courts.
			(10)One of the major
			 obstacles facing businesses and individuals in the United States who are
			 injured and who seek compensation for economic or personal injuries caused by
			 foreign manufacturers and producers is the challenge of serving process on such
			 manufacturers and producers.
			(11)An individual or
			 business injured in the United States by a foreign company must rely on a
			 foreign government to serve process when that company is located in a country
			 that is a signatory to the Convention on the Service Abroad of Judicial and
			 Extrajudicial Documents in Civil or Commercial Matters done at The Hague
			 November 15, 1965 (20 UST 361; TIAS 6638).
			(12)An injured
			 person in the United States must rely on the cumbersome system of letters
			 rogatory to effect service in a country that did not sign the Convention on the
			 Service Abroad of Judicial and Extrajudicial Documents in Civil or Commercial
			 Matters. These countries do not have an enforceable obligation to serve process
			 as requested.
			(13)The procedures
			 described in paragraphs (11) and (12) add time and expense to litigation in the
			 United States, thereby discouraging or frustrating meritorious lawsuits brought
			 by persons injured in the United States against foreign manufacturers and
			 producers.
			(14)Foreign
			 manufacturers and producers often seek to avoid judicial consideration of their
			 actions by asserting that United States courts lack personal jurisdiction over
			 them.
			(15)The due process
			 clauses of the fifth amendment to and section 1 of the 14th amendment to the
			 Constitution govern United States court assertions of personal jurisdiction
			 over defendants.
			(16)The due process
			 clauses described in paragraph (15) are satisfied when a defendant consents to
			 the jurisdiction of a court.
			(17)United States
			 markets present many opportunities for foreign manufacturers.
			(18)Creating a
			 competitive advantage for either foreign or domestic manufacturers violates the
			 principles of United States trade agreements with other countries.
			(19)In choosing to
			 import products into the United States, a foreign manufacturer or producer
			 subjects itself to the laws of the United States. Such a foreign manufacturer
			 or producer thereby acknowledges that it is subject to the personal
			 jurisdiction of the State and Federal courts in at least one State.
			3.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)foreign
			 manufacturers and producers whose products are sold in the United States should
			 not be able to avoid liability simply because of difficulties relating to
			 serving process upon them;
			(2)to avoid such
			 lack of accountability, foreign manufacturers and producers of foreign products
			 distributed in the United States should be required, by regulation, to register
			 an agent in the United States who is authorized to accept service of process
			 for such manufacturer or producer;
			(3)it is unfair to
			 United States consumers and businesses that foreign manufacturers and producers
			 often seek to avoid judicial consideration of their actions by asserting that
			 United States courts lack personal jurisdiction over them;
			(4)those who benefit
			 from importing products into United States markets should expect to be subject
			 to the jurisdiction of at least one court within the United States;
			(5)importing
			 products into the United States should be understood as consent to the
			 accountability that the legal system of the United States ensures for all
			 manufacturers and producers, foreign, and domestic;
			(6)importers
			 recognize the scope of opportunities presented to them by United States markets
			 but also should recognize that products imported into the United States must
			 satisfy Federal and State safety standards established by statute, regulation,
			 and common law;
			(7)foreign
			 manufacturers should recognize that they are responsible for the contracts they
			 enter into with United States companies;
			(8)foreign
			 manufacturers should act responsibly and recognize that they operate within the
			 constraints of the United States legal system when they import products into
			 the United States;
			(9)foreign
			 manufacturers who are unwilling to act and recognize as described in paragraphs
			 (6), (7), and (8) should not have access to United States markets;
			(10)United States
			 laws and the laws of United States trading partners should not put burdens on
			 foreign manufacturers and importers that do not apply to domestic
			 companies;
			(11)it is fair to
			 ensure that foreign manufacturers, whose products are distributed in commerce
			 in the United States, are subject to the jurisdiction of State and Federal
			 courts in at least one State because all United States manufacturers are
			 subject to the jurisdiction of the State and Federal courts in at least one
			 State; and
			(12)it should be
			 understood that, by registering an agent for service of process in the United
			 States, the foreign manufacturer or producer acknowledges consent to the
			 jurisdiction of the State in which the registered agent is located.
			4.DefinitionsIn this Act:
			(1)Applicable
			 agencyThe term applicable agency means, with
			 respect to covered products—
				(A)described in
			 subparagraphs (A) and (B) of paragraph (3), the Food and Drug
			 Administration;
				(B)described in
			 paragraph (3)(C), the Consumer Product Safety Commission;
				(C)described in
			 subparagraphs (D) and (E) of paragraph (3), the Environmental Protection
			 Agency.
				(2)CommerceThe
			 term commerce means trade, traffic, commerce, or
			 transportation—
				(A)between a place
			 in a State and any place outside thereof; or
				(B)which affects
			 trade, traffic, commerce, or transportation described in subparagraph
			 (A).
				(3)Covered
			 productThe term covered product means any of the
			 following:
				(A)Drugs, devices,
			 and cosmetics, as such terms are defined in section 201 of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 321).
				(B)A biological
			 product, as such term is defined in section 351(i) of the Public Health Service
			 Act (42 U.S.C. 262(i)).
				(C)A consumer
			 product, as such term is used in section 3(a) of the Consumer Product Safety
			 Act (15 U.S.C. 2052).
				(D)A chemical
			 substance or new chemical substance, as such terms are defined in section 3 of
			 the Toxic Substances Control Act (15 U.S.C. 2602).
				(E)A pesticide, as
			 such term is defined in section 2 of the Federal Insecticide, Fungicide, and
			 Rodenticide Act (7 U.S.C. 136).
				(4)Distribute in
			 commerceThe term distribute in commerce means to
			 sell in commerce, to introduce or deliver for introduction into commerce, or to
			 hold for sale or distribution after introduction into commerce.
			5.Registration of
			 agents of foreign manufacturers authorized to accept service of process in the
			 United States
			(a)Registration
				(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act and except as provided in paragraph (3), the head of each
			 applicable agency shall require foreign manufacturers and producers of covered
			 products distributed in commerce (or component parts that will be used in the
			 United States to manufacture such products) to establish a registered agent in
			 the United States who is authorized to accept service of process on behalf of
			 such manufacturer or producer for the purpose of all civil and regulatory
			 actions in State and Federal courts, if such service is made in accord with the
			 State or Federal rules for service of process in the State in which the case or
			 regulatory action is brought.
				(2)LocationThe
			 head of each applicable agency shall require that an agent of a foreign
			 manufacturer or producer registered under paragraph (1) be located in a State
			 with a substantial connection to the importation, distribution, or sale of the
			 products of such foreign manufacturer or producer.
				(3)Minimum
			 sizeParagraph (1) shall only apply to foreign manufacturers and
			 producers that manufacture or produce covered products (or component parts that
			 will be used in the United States to manufacture such products) in excess of a
			 minimum value or quantity established by the head of the applicable agency
			 under this section.
				(b)Registry of
			 agents of foreign manufacturers
				(1)In
			 generalThe Secretary of
			 Commerce shall, in cooperation with each head of an applicable agency,
			 establish and keep up to date a registry of agents registered under subsection
			 (a).
				(2)AvailabilityThe Secretary of Commerce shall make the
			 registry established under paragraph (1) available to the public through the
			 Internet website of the Department of Commerce.
				(c)Consent to
			 jurisdictionA foreign manufacturer or producer of covered
			 products that registers an agent under this section thereby consents to the
			 personal jurisdiction of the State or Federal courts of the State in which the
			 registered agent is located for the purpose of any civil or regulatory
			 proceeding.
			(d)RegulationsNot
			 later than the date described in subsection (a)(1), the Secretary of Commerce
			 and each head of an applicable agency shall prescribe regulations to carry out
			 this section.
			6.Prohibition of
			 importation of products of manufacturers without registered agents in United
			 States
			(a)In
			 generalBeginning on the date
			 that is 180 days after the date the regulations required under section 5(d) are
			 prescribed, a person may not import into the United States a covered product
			 (or component part that will be used in the United States to manufacture a
			 covered product) if such product (or component part) or any part of such
			 product (or component part) was manufactured or produced outside the United
			 States by a manufacturer or producer who does not have a registered agent
			 described in section 5(a) whose authority is in effect on the date of the
			 importation.
			(b)EnforcementThe Secretary of Homeland Security shall
			 prescribe regulations to enforce the prohibition in subsection (a).
			7.Study on
			 registration of agents of foreign food producers authorized to accept service
			 of process in the United StatesNot later than 1 year after the date of the
			 enactment of this Act, the Secretary of Agriculture and the Commissioner of
			 Food and Drugs shall jointly—
			(1)complete a study on the feasibility and
			 advisability of requiring foreign producers of food distributed in commerce to
			 establish a registered agent in the United States who is authorized to accept
			 service of process on behalf of such producers for the purpose of all civil and
			 regulatory actions in State and Federal courts; and
			(2)submit to
			 Congress a report on the findings of the Secretary with respect to such
			 study.
			8.Relationship
			 with other lawsNothing in
			 this Act shall affect the authority of any State to establish or continue in
			 effect a provision of State law relating to service of process or personal
			 jurisdiction, except to the extent that such provision of law is inconsistent
			 with the provisions of this Act, and then only to the extent of such
			 inconsistency.
		
